DETAILED ACTION
This correspondence is in response to the communications received July 6, 2021.  Claims 1-11 are pending.  Claims 10 and 11 have been withdrawn from consideration. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Election/Restrictions
Claims 10 and 11 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II method claims, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 6, 2021.

Claims 10 and 11 have not been rejoined due to claim 10’s lack of all of the features claimed in the allowed claim 1.


Relevant Prior Art
Kumamoto et al. (US 6,573,588) Fig. 1,  the substrate arrangement does not read on claim 1.

Ozawa (US 4,377,029) Fig. 2E, reproduced below, however the substrate arrangement does not read on the claims.

    PNG
    media_image1.png
    287
    504
    media_image1.png
    Greyscale


Brown (US 4,001,869) Fig. 3-4, reproduced below, there is no buried p-type layer, it is n-type, and the substrate is p-type.

    PNG
    media_image2.png
    257
    565
    media_image2.png
    Greyscale


Applicant’s Claim to Figure Comparison
It is noted that this comparison is merely for the benefit of reviewers of this office action during prosecution, to allow for an understating of the examiner’s interpretation of the Applicant’s independent claims as compared to disclosed embodiments in Applicant’s Figures.  No response or comments are necessary from Applicant.

    PNG
    media_image3.png
    492
    844
    media_image3.png
    Greyscale

Regarding claim 1, the Applicant discloses in Fig. 1 (reproduced above), a semiconductor device comprising:

1.) a semiconductor substrate (SUB) of a first conductivity type (p-type, line 16, pg. 10) having a 2.) first region (1A) between a 3.) second region (2A) and a 4.) third region (3A) in plan view, the second region for forming a 5.) first semiconductor element (device in 2A), the third region for a 6.) second semiconductor element (device in 3A);

a 7.) semiconductor layer (EP, line 7, pg. 16) formed on the semiconductor substrate and being a second conductivity type opposite to the first conductivity type (n-type);

a 8.) first buried layer (PBL) of the first conductivity type (p-type) formed between the semiconductor layer (EP) and the semiconductor substrate (SUB) in the first region (1A);

an 9.) isolation layer (PiSO) of the first conductivity type (p-type) formed from a front surface of the semiconductor layer (from a top surface of EP) to an inside of the semiconductor layer (PiSO is formed within EP) so as to be in contact with the first buried layer in the first region (PiSO is in contact with top of PBL); and

a 10.) conductive film (FG) formed over the isolation layer via a 11.) first insulating film (IF1),



Elements required by claim 1:
1.) p-type semiconductor substrate
2.) first region (viewable and separate in plan view, and between the second region* and the third region)
3.) second region (viewable and separate in plan view)
4.) third region (viewable and separate in plan view)
5.) first semiconductor element (in the second region)
6.) second semiconductor element (in the third region)
7.) an n-type semiconductor layer
8.) first p-type buried layer
9.) p-type isolation layer (which also happens to be the lower electrode of the capacitor) 
10.) conductive film (which also happens to be the upper electrode of the capacitor)
11.) first insulating film (which happens to be the capacitor dielectric film)
12.) capacitive element (composed of elements 9.), 10.) and 11.) and in the first region)




EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In the Claims:

Please cancel claims 10 and 11.


REASONS FOR ALLOWANCE
Claims 1-9 are allowed. 

The following is an Examiner's statement of reasons for allowance: The semiconductor device circuit arrangement with central capacitive metal oxide semiconductor as recited in the claims of the instant invention fail to be taught by the prior art cited of interest. 

Regarding claim 1, the prior art discloses a semiconductor device circuit arrangement with central capacitive metal oxide semiconductor, but fails to disclose the specific characteristic recited in the claims of the instant invention e.g. the combination of claimed features in conjunction with the particularly claimed semiconductor substrate in the first region where the 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eduardo A Rodela whose telephone number is (571)272-8797.  The examiner can normally be reached on M-F, 8:30-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/EDUARDO A RODELA/Primary Examiner, Art Unit 2893